Mr. Justice Linscott delivered the opinion of the court: These claimants all appeared for themselves and we have consolidated the claims, for the reason that they arise as expenses incurred by a temporary body created by an Act of the Fifty-seventh General Assembly, approved June 26, 1931, to be known as the Illinois George Washington Bi-Centennial Commission. The purpose of this commission, consisting of fifteen members appointed by the Governor and serving without pay, was to cooperate with the United States Commission in celebrating the two hundredth anniversary of the birth of George Washington. The Act creating' the commission provides that “Such commission shall receive no compensation for this service but shall be allowed the actual expenses incurred in carrying out the provisions of this Act.” The sum of Five Thousand Dollars ($5,000.00) was appropriated for such expense. (L. 1931, p. 41.) After the declarations were filed, the Attorney General requested an investigation and report concerning each claim and received from William C. Thon, chairman of said commission, substantially the following report: “Dear Sir: I beg to acknowledge receipt of your letter in reference to the above claims and in reply wish to state that I have carefully investigated our Bi-Centennial Commission records as to the correctness of each item claimed to be due. I find balances remaining due and unpaid as follows: To Harry A. Atwell, for photographic service.............. $ 17.90 To Western Newspaper Union, for printing of the State program of the Commission................................ 57.65 To Wirth Sales Book Co,, for typewriter rental............ 18.00 To Town Center Bldg. Corp., for office rental of Commission 178.95 The above items are for goods, services and rental ordered and received by the commission. They were all contracted for by the commission before its appropriation became exhausted; however, the bills covering the above balances were not presented for payment until subsequent to that time and hence could not he paid. The claims are all fair and reasonable and I trust they may be allowed.” When these services were contracted, there was undoubtedly a sufficient unexpended balance still remaining in the appropriation, but before the bills could be presented, the appropriation had become exhausted. Unquestionably these bills are proper, and the Attorney General recommends that each claimant be awarded the amount of his claim in full settlement. We, therefore, make an award to Harry A. Atwell, for photographic service, the sum of $17.90. To Western Newspaper Union, for printing of the State program of the Commission, the sum of $57.65. To Wirth Sales Book Co., for typewriter rental, the sum of $18.00. To Town Center Bldg. Corp., for office rental of Commission, the sum of $178.95, and recommend that an appropriation be made for the respective amounts. Respectfully submitted.